Citation Nr: 1232333	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  03-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for recurrent low back pain with degenerative changes, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.

3.  Entitlement to an effective date earlier than July 26, 2002, for a 40 percent disability rating for recurrent low back pain with degenerative changes.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1980 to July 1988.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO denied a rating in excess of 20 percent for recurrent low back pain with degenerative changes.  In addition, the RO recharacterized the appellant's service-connected hypertension as hypertensive heart disease with hypertension and increased the rating for that disability from 10 to 30 percent, effective July 26, 2002, the date of receipt of the appellant's claim for an increased rating.  The appellant appealed the RO's determination regarding the disability ratings assigned for his low back disability and hypertensive heart disease.  

Before the matter was certified to the Board, in a February 2004 decision, the RO determined that its November 2002 rating decision had been clearly and unmistakably erroneous in failing to assign separate disability ratings for hypertension and hypertensive heart disease.  The RO confirmed and continued the 10 percent rating previously assigned for the appellant's service-connected hypertension and assigned a separate initial 30 percent disability rating for the appellant's newly service-connected hypertensive heart disease, effective July 3, 2001.  

In a September 2005 decision, the Board denied a rating in excess of 20 percent for recurrent back pain with degenerative changes, a rating in excess of 30 percent for hypertensive heart disease, and a rating in excess of 10 percent for hypertension.  

The appellant appealed the Board's September 2005 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2008, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In an April 2008 order, the Court granted the motion, vacated that portion of the Board's September 2005 decision which denied a rating in excess of 30 percent for hypertensive heart disease and a rating in excess of 20 percent for low back pain with degenerative changes.  The Court dismissed the appeal with respect to issue of entitlement to a rating in excess of 10 percent for hypertension.  

In December 2009, the Board remanded the matter to the RO for the issuance of Supplemental Statement of the Case.  

While the matter was in remand status, in an April 2010 decision, the RO increased the rating assigned for the appellant's service-connected recurrent low back pain with degenerative changes to 40 percent, effective July 26, 2002.  The appellant appealed the effective date assigned by the RO.  

A review of the record indicates that in May 2011, the appellant claimed that he was entitled to an earlier effective date for the award of service connection for hypertensive heart disease.  In a March 2012 letter, the RO advised the appellant that they were working on his claim.  But see Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).  The record currently before the Board indicates that the RO has not yet addressed this matter further and it remains pending.  Thus, the Board does not have jurisdiction over this issue at present.

The Board notes that in August 2007, the appellant requested a Board hearing at the RO.  In December 2007, he requested a Board hearing in Washington, D.C.  In May 2011, however, the appellant indicated that he no longer wanted a hearing and asked that his case be forwarded to the Board for a decision.  The Board notes that during the pendency of his claims, the appellant has twice testified at hearings at the RO.  Transcripts of those hearings are of record.  

The Board also notes that the appellant has complained repeatedly over the pendency of this appeal about his representation.  A review of the record shows that he was originally represented by the Military Order of the Purple Heart (MOPH).  In December 2006, however, he revoked the power of attorney he had previously executed in favor of that organization.  On multiple occasions thereafter, he claimed that he had not revoked the power of attorney, that MOPH had refused to represent him, and that such refusal was personal, political or racist.  

In light of his allegations, during the appellant's February 2009 hearing at the RO, the Hearing Officer clarified that the appellant had been advised that he was entitled to representation at all stages of the appeal but had declined to accept that representation.  See Transcript at page 2 (Decision Review Officer:  "[J]ust to clarify...you are aware that there are a number of service organizations that are available to you, but at this time you would decline any representation by them for this hearing?  Appellant:  "Yes.").  Additionally, in a September 2009 letter, the Board again offered the appellant the opportunity to appoint new representation.  Later that month, however, he responded unequivocally that he wished to represent himself and asked that the Board proceed with consideration of his appeal.  

The Board notes that in an October 2010 statement submitted in connection with his appeal for an effective earlier than July 26, 2002, for a 40 percent disability rating for recurrent low back pain with degenerative changes, the appellant indicated that "1988 denied any rating at all for the same thing I am now rated," an apparent reference to an unappealed October 1988 rating decision which granted service connection for recurrent low back pain with degenerative changes and assigned an initial zero percent rating.  To the extent the appellant may wish to raise a claim for revision based on clear and unmistakable evidence (CUE), he is advised that he must do with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  At this point, the Board finds that a valid CUE claim has not been raised.  The appellant is advised that if wishes seek revision of a prior decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the requirement that the claim must be pled with specificity.  Regulations pertaining to CUE challenges are found at 38 C.F.R. § 3.105(a) (2011).

As set forth in more detail below, a remand is necessary with respect to the issue of entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period of the claim, the appellant's service-connected low back disability has been manifested by symptoms which include pain, severe limitation of motion, and functional loss.  He has not been shown to have pronounced intervertebral disc syndrome or incapacitating episodes of intervertebral disc syndrome totaling at least 4 weeks in any 12-month period of the claim.

2.  The appellant's claim for an increased rating for his service-connected low back disability was received by VA on July 26, 2002, and there is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of the appellant's low back disability in the year prior to the date of receipt of his claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for recurrent low back pain with degenerative changes have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002) and Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003); and Diagnostic Code 5242, 5243 (2011).

2.  The criteria for an effective date earlier than July 26, 2002, for a 40 percent disability rating for recurrent low back pain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2006 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claim for an increased rating for his service-connected low back disability, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The March 2006 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2008, the RO sent the appellant a letter for the purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In February 2011, the RO sent the appellant a detailed letter in connection with his claim for an earlier effective date for the award of a 40 percent rating for his service-connected low back disability.  

Since the issuance of these letters, the RO has reconsidered the appellant's claims, most recently in the April 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  In an October 2009 letter, the appellant indicated that he had no additional evidence to submit and asked VA to proceed immediately with adjudication of his appeal.  Since that time, he has specifically indentified no additional relevant evidence and none is evident from a careful review of the record.

The appellant has also been afforded VA medical examinations in connection with his claims, most recently in March 2009.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate.  The examination reports provided were completed after physical examinations of the appellant and reviews of the available record and they contain specific reference to the pertinent schedular criteria, including range of motion measurements.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The appellant has not argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board also notes that the record does not show, nor has the appellant contended, that his service-connected low back disability has increased in severity the most recent examination was conducted in March 2009.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The record on appeal indicates that in July 1988, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a low back disability.

In an October 1988 rating decision, the RO granted service connection for recurrent low back pain with degenerative changes and assigned an initial zero percent disability rating, effective July 7, 1988, the day following the date of the appellant's separation from active service.  

In February 1994, the appellant submitted a claim for an increased rating for his service-connected low back disability.  

In a January 1995 rating decision, the RO increased the rating for the appellant's service-connected recurrent low back pain with degenerative changes to 20 percent, effective February 4, 1994, the date of receipt of the appellant's claim.  In a March 1995 letter, the RO notified the appellant of its decision as well as his procedural and appellate rights.  The appellant did not appeal the RO's determination and he does not contend otherwise.

On July 26, 2002, VA received the appellant's most recent claim for an increased rating for his service-connected low back disability.  He indicated that although he had not seen a VA orthopedic physician for the past two to three years, it was his belief that if he were "properly observed," his daily pain and stiffness would be evident.  

In support of his claim, the RO obtained VA clinical records, dated from March 2001 to August 2002.  In pertinent part, these records show that on multiple occasions during this period, it was noted that the appellant's complaints included chronic low back pain which he rated as a 5 on a pain scale of 1 to 10.  He denied radiation, weakness, and bowel or bladder problems.  He reported that he did not take analgesics, pain did not limit his activities, and he continued to do muscle strengthening exercises.  The assessment was low pack pain, stable, no medication needed.  

The appellant was afforded a VA medical examination in September 2002 at which he reported daily back pain, stiffness, fatigability, and lack of endurance.  He denied flare-ups and indicated that he was currently active and without limitations.  He rated his pain as a 7 to 8 on a pain scale of 1 to 10.  He indicated that he took no medication for pain.  Range of motion testing showed that the appellant flexed forward to 90 degrees, extended backwards to 30 degrees, flexed laterally to 40 degrees bilaterally, and rotated in either direction to 40 degrees without difficulty.  There was also no decreased range of motion against resistence or repetitive motion, nor was there incoordination of motion, postural abnormalities, or fixed deformities.  The musculature appeared normal.  X-ray studies showed degenerative changes at L5-S1.  The diagnosis was low back pain with degenerative changes. 

In a November 2002 rating decision, the RO denied a rating in excess of 20 percent for recurrent low back pain with degenerative changes.  The appellant appealed the RO's determination regarding the disability rating assigned, claiming that all pertinent evidence had not been reviewed, specifically private clinical records from Mercy Hospital showing treatment for his service-connected low back disability.  

In support of his appeal, the appellant thereafter submitted private clinical records from Mercy Hospital.  In pertinent part, these records show that in October 1995 and June 1997, the appellant sought treatment for low back pain.  It was noted that the appellant had a history of MRI findings consistent with a partial herniated disc at L4-5.  On both occasions, the appellant denied neurologic symptoms, including bowel and bladder dysfunction.  The diagnosis was low back strain.  

At an August 2003 hearing, the appellant described his low back symptoms.  He testified that due to the stiffness in his back, he was no longer able to play sports such as tennis and basketball.  He indicated that he experienced an occasional popping sound in his back, which was followed by three or four days of recuperating.  The appellant testified that he continued to work but had to take breaks because of his back pain.  He testified he took medication to relieve his pain.  The appellant explained that he owned his own painting business, but that he had others do the actual labor, as he could not do it on a consistent basis.  The appellant testified that he had undergone a lumbar MRI at a private facility, which showed that he had a herniated disc.  He denied ever having surgery, but recalled that he had been told several years ago that he may need surgery at some point in the future.  The appellant also claimed that while rare, his left foot would drag and it felt as though the foot was asleep at such times.

The appellant again underwent VA medical examination in September 2003 where he complained of frequent episodes of low back pain as well as episodes of weakness in the left foot where his foot felt as if it were "flopping" as he walked.  Examination showed a definite limitation of motion, with forward flexion to 45 degrees.  Extension was to 20 degrees.  Lateral flexion and rotation was to 20 degrees.  Testing of the Achilles reflexes showed it to be absent on the left.  Motor power of the lower extremities was normal with no evidence of weakness o dorsiflexion of the great toe or foot.  Straight leg raising was negative.  The initial diagnosis was history and examination suggestive of chronic mechanical low back pain with chronic nonspecific musculoligamentous strain.  The examiner noted that although the appellant reported a history of recurrent weakness in the left foot, there was presently no clinical evidence of a foot drop.  Subsequent X-ray studies showed facet osteoarthritis and an MRI showed mild disc desiccation and narrowing at L3-4 and L4-5.  The final diagnosis was no radiologic evidence of spondylolisthesis and degenerative discogenic disease at L3-4 and L4-5 with broad based bulging disc at L4-5 associated with left neural foraminal stenosis.  

Additional VA clinical records thereafter obtained by the RO dated to July 2005 show continued notations of back pain which was consistently noted to be stable, no medications needed regularly.  In August 2005, the appellant reported that his back pain had increased in the last three days and further endorsed periodic throbbing in is left upper thigh.  

The appellant again underwent VA medical examination in March 2006.  He his complaints included back pain on a near daily basis.  He indicated that he wore a back brace occasionally and did yoga to improve his flexibility.  He denied any focal neurologic deficit or motor or sensory loss.  Examination showed flexion to 70 degrees, extension to 20 degrees, and lateral rotation and flexion to 30 degrees, bilaterally.  Deep tendon reflexes were symmetrical with trace at the patellar tendon and at the Achilles.  Strength was normal in both lower extremities and sensation was intact.  The diagnosis was mild degenerative disc disease with mild to moderate functional impairment.  The examiner indicated that the appellant's lumbar range of motion and joint function was not additionally limited by pain, fatigue, weakness or lack of endurance.  

In a March 2006 statement, the appellant reported that he was self employed in the painting business.  He indicated that he was forced to hire others to do the labor due to his disability which was unprofitable.  He indicated that he was therefore no longer able to perform his job duties, nor was he able to work out.  He indicated that his pain was constant and he took medication for pain and stiffness.  

In pertinent part, additional VA clinical records dated to February 2009 show that in October 2005, the appellant reported that he had recently had an exacerbation of back pain in August 2005.  He indicated that his pain was present daily but had improved markedly since he began regular strengthening exercises and obtaining a monthly massage.  Examination showed no atrophy or back pain with palpation or percussion.  Pulses were good in the extremities.  The assessment was chronic lower back pain well controlled with exercise and massage.  In March 2006, the appellant was seen for a mild exacerbation of back pain.  

At a February 2009 hearing, the appellant testified that his back pain radiated to his thigh areas.  He also claimed that his left leg occasionally dragged when he walked.  He claimed that it was difficult for his to obtain pain medication from VA so he went to Mexico occasionally.  The appellant indicated that he remained self employed as the owner of a painting company.  He indicated that he had had to hire three to five people but that work had been slow.  He indicated that he mostly engaged in the clerical aspect of the business, giving estimates and going to job sites.  He indicated that he had constant back pain which prevented him from driving long distances.  

The appellant underwent VA spine examination in March 2009, at which he complained of continuous difficulties with his low back.  He denied using a back brace or undergoing surgical procedures.  He reported occasional radicular symptoms in the left lower extremity, with pain of a transient nature.  He reported that he had been working as a painting contractor since service.  He indicated that he could no longer participate in sports such as running and jogging and that his back symptoms flared on a regular basis in association with normal movements as well as repetitive activities.  He denied episodes of incapacitation in the last 12 months.  On examination, there was no tenderness, swelling, deformity of the spine, or muscle spasm.  There was definite painful motion of the back.  Forward flexion was to 40 degrees, extension to 10 degrees, lateral flexion to 20 degrees, and lateral rotation to 10 degrees, bilaterally.  Motor function and sensory distribution of the lower extremities were within normal limits.  Repetitive motion were definitely painful and associated with functional incapacity.  X-ray studies suggested definite narrowing of the L5-S1 intervertebral disc space, consistent with early discogenic disease.  There was mild degenerative facet arthrosis at the lumbosacral level as well.  The diagnosis was degenerative changes of the lumbar spine.  The examiner noted that the appellant had reported occasional, transient radicular pain but there was no indication of a definite radiculopathy at the time of examination.  The examiner indicated that the appellant had a definite disability secondary to his back condition with functional impairment in association with activities involving any bending, lifting, working in forward flexion, etc.  There was no indication of instability or incoordination, although weakness, fatigability, and lack of endurance appeared to be secondary factors of his impairment.  

In an April 2010 decision, the RO increased the rating assigned for the appellant's service-connected low back pain with degenerative changes to 40 percent, effective July 26, 2002.  The appellant appealed the effective date assigned by the RO.  

In an October 2010 statement, the appellant suggested that an effective date in 1981 was warranted, apparently corresponding to a 1981 service treatment record.  He also noted that "1988 denied any rating at all for the same thing I am now rated," an apparent reference to the October 1988 rating decision which granted service connection for low back pain and assigned an initial zero percent rating.  


Entitlement to an increased rating for recurrent low back pain with degenerative changes, currently evaluated as 40 percent disabling.

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

During the lengthy pendency of this claim, the criteria for evaluating disabilities of the spine were amended.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 2002) (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes)); see also 68 Fed. Reg. 51,454-56 (Aug. 27, 2003) (codified at 38 C.F.R. 4.71a (effective September 26, 2003) (General Rating Formula for Diseases and Injuries of the Spine)).  These provisions are discussed at length below.  

The RO has considered the appellant's claim under both the old and amended rating criteria and the appellant has been apprised of both versions of the rating criteria.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the appellant, subject to applicable effective date limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under those criteria, a maximum 40 percent rating was assigned for severe limitation of motion of the lumbar spine.  

Lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Under those criteria, when the disability was manifested by severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a maximum rating of 40 percent was provided.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002, a 40 percent evaluation was assigned for severe intervertebral disc syndrome with recurring attacks and little intermittent relief.  A maximum 60 percent rating was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.

Words such as "slight," "moderate," and "severe" were not defined in the VA Schedule for Rating Disabilities as they applied to the Diagnostic Codes discussed above.  Rather than applying a mechanical formula, the Board was required to evaluate all of the evidence to the end that its decisions were "equitable and just."  38 C.F.R. § 4.6.

Effective September 26, 2003, the criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (pertaining to degenerative arthritis of the spine).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for any period of the claim.

As set forth above, during the entire pendency of the claim, the appellant has been in receipt of a 40 percent disability rating for his service-connected low back disability.  This is the maximum schedular rating available for lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior to September 26, 2003.  Thus, application of that code does not avail the appellant of a rating in excess of 40 percent.  

Moreover, absent a finding of ankylosis which has been neither shown nor alleged, this is the maximum schedular rating available for limitation of motion of lumbar spine under the criteria in effect prior to September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Moreover, under these circumstances, there is no legal basis for a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With respect to the amended schedular criteria pertaining to diseases and injuries of the spine, absent a showing of ankylosis, which, again, has been neither shown nor alleged, the appellant is also in receipt of the maximum schedular rating available under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (pertaining to degenerative arthritis of the spine).

Given the evidence of record showing notations of lumbar discogenic disease, the Board has also considered whether the appellant is entitled to a rating in excess of 40 percent under either the old or amended rating criteria for evaluating intervertebral disc syndrome.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002, a maximum 60 percent rating was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.

In this case, the Board finds that these criteria have not been met for any period of the claim.  As delineated in detail above, although the appellant has been diagnosed as having disc disease, no medical professional has ever characterized it as being pronounced.  Moreover, his disability has not been shown to be productive of symptoms compatible with sciatic neuropathy producing little intermittent relief.

In that regard, private clinical records show that in October 1995 and June 1997, the appellant was noted to have a history of MRI findings consistent with a partial herniated disc at L4-5 but on both occasions, he expressly denied experiencing neurologic symptoms, including bowel and bladder dysfunction.  Similarly, VA treatment records dated from March 2001 to February 2009 show that the appellant repeatedly denied radiation of pain to his lower extremities, weakness in the lower extremities, or bowel or bladder problems.  

VA medical examinations conducted during the course of the appeal also indicate that the appellant does not have pronounced disc disease with persistent symptoms compatible with sciatic neuropathy producing little intermittent relief.

In that regard, at the September 2002 VA medical examination, the musculature of the appellant's spine appeared normal, with no indication of spasm, impaired reflexes, or other neurologic symptoms.  At the September 2003 VA medical examination, the appellant reported a history of experiencing intermittent radicular pain in the left lower extremity, but it was noted that such pain was not persistent.  Indeed, the appellant reported that he had no such pain at the time of the examination.  The examiner also noted that Achilles reflex was absent on the left and that the appellant had reported a history of episodes of weakness in the left foot, although the appellant reported that this occurred approximately once per month and was not constant or persistent.  Despite considering the appellant's history and the positive findings on examination, the examiner concluded that there was no clinical evidence of a foot drop.  

At the VA medical examination in March 2006, the appellant reported near daily low back pain but he denied any focal neurologic deficit or motor or sensory loss.  Additionally, there were no findings of muscle spasm, absent ankle reflexes, etc.  The examiner characterized the appellant's degenerative disc disease as mild with mild to moderate functional impairment.  

At the most recent VA medical examination in March 2009, the appellant reported constant low back pain but only occasional radicular symptoms in the left lower extremity with such pain being of a transient nature.  Achilles reflex was absent, bilaterally, but examination showed that there was no muscle spasm.  Additionally, motor function and sensory distribution in the lower extremities was within normal limits.  The examiner considered the appellant's reports of occasional, transient radicular pain but concluded that there was no current indication of a definite radiculopathy.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the appellant's service-connected low back disability is productive of symptoms more nearly approximating pronounced intervertebral disc syndrome.  Thus, a rating in excess of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002, is not warranted.  

Finally, the Board notes that the evidence does not show, nor does the appellant contend, that his service-connected low back disability was productive of incapacitating episodes totalling at least 4 weeks in a 12-month period for any period of the claim.  Thus, the Board finds that a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

In reaching its decision, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2011).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  After reviewing the record, however, the Board find no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected low back disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability, including pain and limitation of motion, are fully contemplated by the Rating Schedule.  Moreover, the appellant's service-connected low disability has not necessitated frequent periods of hospitalization and he has not contended otherwise.  Finally, the Board finds that the appellant's service-connected lumbar spine disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  The record shows that during the pendency of this claim, the appellant has remained employed as the owner of a painting contracting company.  Although he reports that he is limited in his ability to engage in certain aspects of the business, such as performing manual labor, he concedes that he remains able to operate the business successfully by performing the less strenuous physical tasks such as meeting with prospective clients, writing estimates, and managing the employees he hires to perform the manual labor.  Although the appellant's service-connected low back disability has been shown to limit his ability to perform certain tasks, in recognition of the industrial impairment caused by his service-connected lumbar spine disability, the appellant has already been awarded a 40 percent disability rating for the entire appeal period.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected low back disability and the appellant has not contended otherwise.  Again, as set forth above, the appellant has been employed as a painting contractor during the entire period of the claim.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for recurrent low back pain with degenerative changes.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an effective date earlier than July 26, 2002, for a 40 percent disability rating for recurrent low back pain with degenerative changes.

Applicable Law

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2011).  ; see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Analysis

The appellant seeks an effective date earlier than July 26, 2002, for the 40 percent disability rating for his recurrent low back pain with degenerative changes.  Although basis for his contentions is unclear, he has suggested several potential earlier effective dates, including an unspecified date in 1988, possibly corresponding to the date of his separation from active service, and an unspecified date in 1993, when he reportedly underwent an MRI at a private facility.  

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than July 26, 2002, for the 40 percent rating for recurrent low back pain with degenerative changes is not warranted.  

As set forth above, in an October 1988 rating decision, the RO granted service connection for recurrent low back pain with degenerative changes and assigned an initial zero percent disability rating, effective July 7, 1988, the day following the date of the appellant's separation from active service.  See 38 U.S.C.A. § 5110(b)(1) (providing that the effective date of an award of disability compensation shall be the day following the date of separation from service if the application for such benefits is received within one year from such separation date).  The record in this case does not show, nor does the appellant contend that he appealed the RO's determination.  

In February 1994, the appellant submitted a claim for an increased rating for his service-connected low back disability.  In a January 1995 rating decision, the RO increased the rating for the appellant's service-connected recurrent low back pain with degenerative changes to 20 percent, effective February 4, 1994, the date of receipt of the appellant's claim.  See 38 U.S.C.A. § 5110(a) (providing that the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor).  Again, the record shows that the appellant did not appeal the RO's determination and he has not contended otherwise.  

Under these circumstances, the appellant's original application for VA compensation benefits in July 1988 and his February 1994 claim for an increased rating were finally adjudicated and cannot provide a basis for establishing an earlier effective date, absent a showing of clear and unmistakable error which has not been specifically alleged.  38 U.S.C.A. §§ 7104, 7105 (West 2002); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).

The appellant's next claim for an increased rating was received by VA on July 26, 2002.  As noted, this is the current effective date assigned by the RO for the award of the 40 percent rating for the appellant's service-connected low back disability. 

The Board has carefully reviewed the record in order to determine if there was an earlier pending claim for an increased rating, but has identified no such document, nor has the appellant pointed to any communication evidencing an intent to seek an increased disability rating.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  

The Board has considered that the record contains VA clinical records dated from March 2001, but finds that they do not provide a basis for an earlier effective date.  See 38 C.F.R. § 3.157(b) (2011).  As described in detail above, none of the VA clinical records dated prior to July 26, 2002, contain any indication whatsoever that the appellant's service-connected low back disability had increased in severity.  To the contrary, these records consistently describe the appellant's service-connected low back disability as stable.  See Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened.").  Absent any indication in any of the VA clinical records of a worsening in the appellant's disability, there is no basis for an earlier effective date prior to July 26, 2002, pursuant to section 3.157(b)(1).  Id. at 134 (noting that "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result").  The Board finds that nothing in these VA clinical records demonstrates a worsening in the appellant's low back disability or otherwise contains any finding upon which to conclude that that the appellant's low back disability met the criteria for a 40 percent rating prior to July 26, 2002, and the appellant has not argued otherwise.  

The Board has also considered the appellant's contentions to the effect that an earlier effective date is warranted based on private clinical records showing that he underwent an MRI in 1993.  As set forth above, in 2003, the appellant submitted private clinical records showing that in October 1995 and June 1997, he was seen in connection with low back symptomatology.  At that time, it was noted that he had a history of MRI findings consistent with a partial herniated disc at L4-5.  

Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician will be accepted as the date of the claim when such evidence shows the reasonable probability of entitlement to benefits.  In this case, although the Board has carefully considered these private clinical records, they do not provide a basis for an effective date prior to July 26, 2002.  These records were received well after the effective date currently in effect and they do not contain findings establishing that the criteria for a 40 percent rating were met.  

Having determined that the date of receipt of the appellant's claim for an increased rating for his service-connected low back disability was July 26, 2002, the Board must next look to all the evidence of record to determine if any increase in disability was ascertainable in the year prior to the date of receipt of the claim. See 38 C.F.R. § 3.400(o) (2011); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  In that regard, as delineated in detail above, the evidence of record contains no basis upon which to conclude that there was an ascertainable increase in the severity of the appellant's low back disability in the year prior to the date of receipt of his claim.  The appellant has pointed to no such evidence, nor has he alleged that his service-connected low back disability increased in severity in the year prior to the date of receipt of his claim.  Thus, the Board finds that an effective date of July 26, 2002, but no earlier, for the assignment of a 40 percent rating for service-connected recurrent low back pain with degenerative changes is appropriate.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  There is no legal basis upon which to assign an earlier effective date.  


ORDER

Entitlement to a rating in excess of 40 percent for recurrent low back pain with degenerative changes is denied.  

Entitlement to an effective date earlier than July 26, 2002, for a 40 percent disability rating for recurrent low back pain with degenerative changes is denied.  


REMAND

Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease

In the April 2008 joint motion discussed above, the parties agreed that a remand was warranted for the purpose of providing the appellant with an adequate VCAA notification in connection with his claim for a rating in excess of 30 percent for hypertensive heart disease.  The parties indicated that because "the only notice letter sent to Appellant, the August 2002 VCAA letter, only advised Appellant of the evidence necessary to substantiate a claim for service connection, the Board should ensure that Appellant is provided with VCAA-compliant notice on remand."  See April 2008 joint motion at page 5.  

The Board notes that the appellant's appeal with respect to the rating assigned for his hypertensive heart disease stems from the award of service connection for that disability.  The Court has held that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated.  Dingess/Hartman, 19 Vet. App. at 490; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

Nonetheless, in order to ensure compliance with the Court's April 2008 order, the Board finds that the appellant should be provided with a VCAA notification letter in connection with his claim of entitlement to an initial rating in excess of 30 percent for hypertensive heart disease.  As best the Board can discern from the April 2008 joint motion, the parties agree that the VCAA letter should include notification as to the information and evidence necessary to substantiate a claim for a rating in excess of 30 percent for hypertensive heart disease.  

Also in the April 2008 joint motion, the parties agreed that a new and adequate medical examination was necessary sufficient to determine whether the appellant is entitled to a higher rating for hypertensive heart disease under any of the three separate disjunctive requirements for a 60 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2011) (providing for a 60 percent disability rating when hypertensive heart disease is manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent).  

The record on appeal shows that following the April 2008 joint motion, the appellant underwent a VA heart examination in March 2009.  In March and June 2009 examination reports, the examiner noted that the appellant had undergone previous exercise stress tests, the results of which had been normal.  The examiner noted that the appellant's last stress test indicated a METS level of 10.2.  Unfortunately, however, it is unclear when these tests were conducted, including the most recent test showing a METS level of 10.2.  Additionally, although the examiner estimated that the appellant's current METS level was 5 to 7, he did not provide a basis for his estimate, as required by 38 C.F.R. § 4.104, Note (2) (providing that when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used).  Finally, the examiner failed to comment on whether the appellant's hypertensive heart disease was manifested by congestive heart failure.  

In view of the foregoing, the Board finds that the record does not contain the necessary findings upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that VA has a concomitant duty to ensure compliance with the terms of the remand).  The Board finds that another VA medical examination is therefore necessary in order to ascertain the severity of the appellant's service-connected hypertensive heart disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant with an appropriate letter in connection with his claim for an initial rating in excess of 30 percent for hypertensive heart disease in order to ensure compliance with 38 U.S.C.A. § 5103(a)(1) and the April 2008 joint motion for partial remand.  The notice should include an explanation of the information and evidence necessary to substantiate and complete a claim for an initial rating in excess of 30 percent for hypertensive heart disease, and of what part of that evidence he is to provide and what part VA will attempt to obtain for him.  

2.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected hypertensive heart disease.  The claims folder must be provided to the examiner for review in connection with the examination.  All required testing must be performed, including echocardiogram, exercise stress test, etc., except if medically contraindicated.  After examining the appellant and reviewing the results of the required diagnostic testing, the examiner should provide an opinion, with supporting rationale, as to the following:

Is the appellant's hypertensive heart disease manifested by chronic congestive heart failure or episodes of acute congestive heart failure?

Is the appellant's hypertensive heart disease manifested by left ventricular dysfunction?  If so, the examiner must provide a current ejection fraction reading.  

What is the level of METs at which the appellant develops dyspnea, fatigue, angina, dizziness, or syncope due to hypertensive heart disease?  The examiner is advised that this measurement is required for evaluation.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner must provide an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

3.  After undertaking any additional development deemed necessary, the RO should readjudicate claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


